Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File No. 33-43846 811-524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 144 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 144 [X] (Check appropriate box or boxes.) The Dreyfus/Laurel Funds Trust (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on October 1, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus Premier Equity Income Fund and does not affect the Registration Statement of the series below: DREYFUS PREMIER 130/30 GROWTH FUND DREYFUS PREMIER CORE VALUE FUND DREYFUS PREMIER GLOBAL EQUITY INCOME FUND DREYFUS PREMIER INTERNATIONAL BOND FUND DREYFUS PREMIER LIMITED TERM HIGH YIELD FUND DREYFUS PREMIER EMERGING MARKETS DEBT LOCAL CURRENCY FUND Dreyfus Premier Equity Income Fund Seeks total return by investing in stocks, focusing on dividend-paying stocks and other instruments that provide income PROSPECTUS October 1, Contents The Fund Goal/Approach 1 Main Risks 2 Past Performance 4 Expenses 5 Management 6 Financial Highlights 8 Your Investment Shareholder Guide 11 Distributions and Taxes 19 Services for Fund Investors 20 Instructions for Regular Accounts 21 Instructions for IRAs 23 For More Information See back cover. Dreyfus Premier Equity Income Fund Ticker Symbols Class A: DQIAX Class C: DQICX Class I: DQIRX Class T: DQITX The Fund GOAL/APPROACH The fund seeks total return (consisting of capital appreciation and income). This objective may be changed without shareholder approval.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities. The fund seeks to focus on dividend-paying stocks and other investments and investment techniques that provide income. The investment adviser chooses stocks through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management.The fund may invest in stocks with either value or growth characteristics. The fund's investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Standard & Poor's 500 ® Composite Stock Price Index (S&P 500 Index). The fund's equity investments may include common stocks, preferred stocks, Real Estate Investment Trust securities, convertible securities and American Depositary Receipts (ADRs), including those purchased in initial public offerings.The fund also may invest in fixed-income securities and money market instruments. In selecting securities, the fund's portfolio manager uses a computer model to identify and rank stocks within an industry or sector, based on several characteristics, including: value, or how a stock is priced relative to its perceived intrinsic worth growth, in this case the sustainability or growth of earnings financial profile, which measures the financial health of the company Next, based on fundamental analysis, the portfolio manager generally selects the most attractive of the higher ranked securities, drawing on a variety of sources, including internal as well as Wall Street research and company management. Finally, the portfolio manager manages risk by diversifying across companies and industries, seeking to limit the potential adverse impact from any one stock or industry.The fund may at times overweight certain sectors in attempting to achieve higher yields. The fund may, but is not required to, use derivatives, such as futures and options, as a substitute for taking a position in an underlying asset, to increase returns or income, or as part of a hedging strategy. Concepts to understand Dividend: a distribution of earnings to shareholders, usually paid in the form of cash or stock. Convertible securities: securities that have characteristics similar to both fixed-income and equity securities. The fund considers convertible securities in which it invests to be equity securities. Convertible securities may be converted at either a stated price or stated rate into underlying shares of common stock. Preferred stock: a class of capital stock that typically pays dividends at a specified rate. Computer model: a proprietary computer model that evaluates and ranks a large universe of stocks. The model screens each stock for relative attractiveness within its economic sector and industry. The investment adviser reviews each of the screens on a regular basis and maintains the flexibility to adapt the screening criteria to changes in market conditions. S&P 500 Index: an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy. The S&P 500 is often considered a proxy for the stock market in general. The Fund 1 MAIN RISKS The fund's principal risks are discussed below. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A security's market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer's products or services. Market sector risk. The fund may overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. Stock selection risk. The fund will hold fewer securities than the S&P 500 Index. Owning fewer securities and the ability to purchase companies not listed in the index can cause the fund to underperform the index. Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach what the portfolio manager believes is their full market value, either because the market fails to recognize the stock's intrinsic worth, or the portfolio manager misgauged that worth. They also may decline in price even though in theory they already undervalued. Preferred stock risk. Preferred stock is a class of capital stock that typically pays dividends at a specified rate. Preferred stock is generally senior to common stock, but subordinate to debt securities, with respect to the payment of dividends and on liquidation of the issuer. The market value of preferred stock generally decreases when interest rates rise and is also affected by the issuer's ability to make payments on the preferred stock. Convertible securities risk. Convertible securities may be converted at either a stated price or stated rate into underlying shares of common stock. Convertible securities generally are subordinated to other similar but non-convertible securities of the same issuer. Although to a lesser extent than with fixed-income securities, the market value of convertible securities tends to decline as interest rates increase. In addition, because of the conversion feature, the market value of convertible securities tends to vary with fluctuations in the market value of the underlying common stock. Although convertible securities provide for a stable stream of income, they are subject to the risk that their issuers may default on their obligations. Convertible securities also offer the potential for capital appreciation through the conversion feature, although there can be no assurance of capital appreciation because securities prices fluctuate. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality because of the potential for capital appreciation. 2 Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to securities and indexes). A small investment in derivatives could have a potentially large impact on the fund's performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.
